Name: 86/140/EEC: Commission Decision of 8 April 1986 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  marketing
 Date Published: 1986-04-25

 Avis juridique important|31986D014086/140/EEC: Commission Decision of 8 April 1986 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom Official Journal L 108 , 25/04/1986 P. 0059 - 0059*****COMMISSION DECISION of 8 April 1986 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom (Only the English text is authentic) (86/140/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968, on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Decision 85/331/EEC (3) provides for butter intervention storage in the United Kingdom to be sold at a reduced price in the Isle of Man for the manufacture of pastry products, ice-cream and other foodstuffs; Whereas Article 1 (2) of Decision 85/331/EEC provides for the sale of a total quantity of 100 tonnes of butter during the period from 1 April 1985 to 31 March 1986; whereas that period should, in the light of the quantities which remain to be sold, be extended by 12 months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 85/331/EEC, '31 March 1986' is hereby replaced by '31 March 1987'. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 8 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 173, 3. 7. 1985, p. 24.